806 F.2d 257Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald Edward JONES, Plaintiff-Appellant,v.Michael C. SAMBERG, Warden, Virginia State Penitentiary,Defendant-Appellee.
No. 86-7655.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 19, 1986.Decided Nov. 26, 1986.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (C/A No. 86-79-N)
Ronald Edward Jones, appellant pro se.
Stephen Douglas Rosenthal, Office of the Attorney General of Virginia, for appellee.
E.D.Va.
AFFIRMED.
Before PHILLIPS, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing appellant's suit for failure to pay the partial filing fee is without merit.  We note, though, that the district court's disposition is without prejudice.  Appellant is free to start the process over if he so chooses.


2
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Jones v. Samberg, C/A No. 86-79-N (E.D.Va., July 7, 1986).


3
AFFIRMED.